Order entered February 13, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01547-CR

                         TIMOTHY SCOTT HARRIMAN, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F94-01553-ML

                                               ORDER
       The pro se notice of appeal filed in this case reflects that it is from the trial court’s order

denying appellant’s motion for post-conviction DNA testing.           The court has not received

anything showing whether counsel has been appointed for appellant. The clerk’s and reporter’s

records have not been filed, but appellant filed a pro se brief on February 10, 2014.

       Accordingly, this Court ORDERS the trial court to make findings of fact regarding

whether appellant has been deprived of the clerk’s and reporter’s records because of ineffective

counsel, indigence, or for any other reason.

      The trial court shall first determine whether there is a final order ruling on appellant’s
       motion for post-conviction DNA testing.
      The trial court shall next determine whether appellant is entitled to appointment of
       counsel to pursue the appeal. If the trial court determines that appellant is entitled to
       court-appointed counsel, we ORDER the trial court to appoint counsel to represent
       appellant in the appeal.

      If the trial court determines appellant is not entitled to court-appointed counsel, the trial
       court shall determine whether appellant has retained counsel to represent him on appeal.
       If appellant has retained counsel, the trial court shall include the name, State Bar number,
       and contact information for retained counsel in the findings.

      The trial court shall next determine whether appellant is indigent and entitled to proceed
       without payment of costs for the clerk’s and reporter’s records. If appellant is entitled to
       proceed without payment of costs, the trial court shall make a finding to that effect. If the
       trial court finds appellant is not indigent, it shall determine whether appellant has paid for
       the clerk’s and reporter’s records.

      The trial court shall next determine whether any proceedings were recorded in this
       matter. If proceedings were recorded, the trial court shall determine: (1) the name and
       contact information of each court reporter who recorded the proceedings in this cause; (2)
       the court reporter’s explanation for the delay in filing the reporter’s record; and (3) the
       earliest date by which the reporter’s record can be filed.

      The trial court shall next determine the date by which the clerk’s record will be filed.


       We ORDER the trial court to transmit a supplemental record, containing the written

findings of fact, any supporting documentation, and any orders, to this Court within THIRTY

DAYS of the date of this order.

       The appeal is ABATED to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the supplemental record is

received, whichever is earlier.



                                                      /s/    LANA MYERS
                                                             JUSTICE